Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-10, and 13-20 are pending.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of the claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-10, 13, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson et al (US Pub. No. 2010/0223357), hereafter “Einarsson,” in view of Yae et al (US Pub. No. 2012/0096502), hereafter, “Yae.”

As to claim 1, Einarsson discloses a method of processing data at a broadcast facility (Fig. 8, labels 20 and 200), the method comprising:

wherein the first identifier that identifies the discrete broadcast signal comprises a channel number associated with the discrete broadcast signal (Abstract, particularly, “Once the channel-transparent setup has been completed, the user terminal transmits a channel-specific rendering request for a desired media channel to the server.” And Fig. 6, “PLAY rtsp://tv.com/allchannels.sdp/channel1”; Channel 1 being the first identifier).
However, Einarsson does not explicitly disclose identifying, at the broadcast facility, a set of identifiers associated with the first identifier, the set of identifiers comprising at least one of Connection, Domain, Domain Type, Equipment, Essence, Feed, Format, Instance, Mnemonic Base, Pattern, Signal Mnemonic, or Site;
generating, at the broadcast facility, association information based on the identified set of identifiers,
wherein the generated association information comprises information regarding a feed signal corresponding to the channel number associated with the discrete broadcast signal; and
transmitting, at the broadcast facility, the generated association information based on the received user request.
But, Yae discloses identifying, at a broadcast facility, a set of identifiers associated with a first identifier (Fig. 6, label 610 and [0062] with Fig. 3), the set of identifiers comprising at least 
generating, at the broadcast facility, association information based on the identified set of identifiers ([0065], particularly, “Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”),
wherein the generated association information comprises information regarding a feed signal corresponding to the channel number associated with a discrete broadcast signal ([0065], particularly, “The result of checking that the requested channel is a broadcast channel currently providing a service in operation 650 indicates broadcast information of the corresponding broadcast channel is being received by the broadcast reception unit 230. Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.” Broadcast channel reading on “a discrete broadcast signal” and the received broadcast channel subsequently sent to subscriber terminals reading on “a feed signal”); and
transmitting, at the broadcast facility, the generated association information based on the received user request ([0065], particularly, “Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has 
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Einarsson and Yae in order to provide the most pertinent information to users when requests are submitted thereby creating a system that can cater to a broader variety of users.

As to claims 10 and 19, they are rejected by a similar rationale to that set forth in claim 1’s rejection. 

As to claims 4 and 13, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the generated association information identifies a one-to-one association between the channel number associated with the discrete broadcast signal and the feed signal corresponding to the channel number associated with the discrete broadcast signal (Yae, [0065], particularly, “The result of checking that the requested channel is a broadcast channel currently providing a service in operation 650 indicates broadcast information of the corresponding broadcast channel is being received by the broadcast reception unit 230. Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”; Broadcast channel reading on “a discrete broadcast signal” and the received broadcast channel subsequently sent to subscriber terminals reading on “the feed signal”).

As to claims 5 and 14, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the user request is received via a web-based or Internet application (Einarson, Figs. 3, 4; the user request utilizing RTSP).

As to claims 7 and 16, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose he first identifier that identifies the discrete broadcast signal comprises a name of a physical broadcast facility outputting the discrete broadcast signal, a name of a device outputting the discrete broadcast signal, a name of a port or an output jack of the device outputting the discrete broadcast signal, or a name of a particular format of the discrete broadcast signal (Einnarson, Abstract, particularly, “Once the channel-transparent setup has been completed, the user terminal transmits a channel-specific rendering request for a desired media channel to the server.” And Fig. 6, “PLAY rtsp://tv.com/allchannels.sdp/channel1”)

As to claims 8 and 17, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the device outputting the discrete broadcast signal comprises a gateway card or an encoder (Einnarson, [0121], particularly, “The different unicast and broadcast channels provided by the media server could use different encodings and codec settings. This can be solved by, for example, describing the different encodings/settings in the description file (SDP file) and give them different payload type values.”).

As to claims 9 and 18, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the generated association information comprises a .

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Yae and Junqua et al (US Pat. No. 6,314,398; previously cited), hereafter “Junqua.”

As to claims 6 and 15, the teachings of Einarsson and Yae does not disclose the user request is received using natural language processing via the web-based or Internet application.  However, Junqua teaches wherein the user request is received using natural language processing via the web-based or Internet application (Junqua, Col. 3, lines 45-50, on the speech processing side of the channel selection system 10, the spoken request (user request) and spoken information represented as a user speech at 30 is received by a speech recognizer 32. The spoken words are processed by the speech recognizer 32 and converted into text. The text stream which is output from the speech recognizer 32 is provided to a natural language processor 34, which is responsible for analyzing the text stream and resolving the semantic content and meaning of the spoken request (the user request is received using natural language processing) with Einarson disclosing in Figs. 3, 4; the user request utilizing RTSP, i.e. a web based or Internet application). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Einarsson and Yae with Junqua so as to enable the user request to be received using natural language processing, as disclosed by Junqua in order to provide an easier means for users to make requests.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Einarsson in view of Yae and Kim (US Pub. No. 2010/0118197).

As to claim 20, the teachings of Einarsson and Yae as combined for the same reasons set forth in claim 1’s rejection further disclose the information regarding the feed signal specifies a particular network associated with the discrete broadcast signal (Yae, [0065], particularly, “Accordingly, the broadcast distribution unit 260 copies the received broadcast information according to the control of the channel managing unit 240, and transmits the copied broadcast information to a subscriber terminal, which has transmitted the channel request information, by use of the updated channel information (690), thereby completing the operation of the integrated broadcast distribution apparatus.”) but do not disclose at least a particular geographic region or a particular time zone associated with the discrete broadcast signal. 
However, Kim discloses information regarding a feed signal specifies a particular network associated with a discrete broadcast signal and at least a particular geographic region or a particular time zone associated with the discrete broadcast signal (Figs. 4, 5 and [0038], particularly, " Referring to FIG. 3, a digital broadcasting receiver in the overlapping area between region A (300) and region B (310) scans channels and finds channel 1, channel 2, and channel 3 of region A (300) and channel 4 of region B (310). The digital broadcasting receiver determines whether there exists the same service by comparing channel information (e.g., service ID) received in the channel scanning.”)
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Einarsson and Yae with Kim so as to enable users to receive the best possible signal when overlapping options may exist.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452